Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 05, 2020

The Court of Appeals hereby passes the following order:

A20E0028. LONG et al. v. HONEYWELL INTERNATIONAL et al.

      Plaintiff-Appellee has filed an emergency motion asking this Court to dismiss
the appeal in the above-referenced case before it is docketed in this Court.
      In this personal injury and wrongful death action, Plaintiff-Appellee moved for
summary judgment on issues of alternative causation for the decedent’s lung cancer.
On January 8, 2020, the trial court granted the motion. On February 3, 2020,
Defendant-Appellant filed a notice of appeal in the trial court without obtaining a
certificate of immediate review. Plaintiff-Appellee asks this Court to exercise its
inherent authority under Court of Appeals Rule 40 (b) to grant its motion to dismiss
the appeal to prevent Defendant-Appellant from “attempting an end run around the
process for application for [interlocutory] appeal to avoid a March 9, 2020 trial date.”


      Court of Appeals Rule 40 (b) states that we may issue emergency


      orders or give such direction to the trial court as may be necessary to
      preserve jurisdiction of an appeal or to prevent the contested issue from
      becoming moot. This power shall be exercised sparingly. Generally, no
      order shall be made or direction given in an appeal until it has been
      docketed in this Court.


While Plaintiff-Appellee’s argument that Defendant-Appellant’s appeal should be
dismissed for failing to comply with the interlocutory appeal procedures may have
merit, these arguments do not present a proper ground for the exercise of this Court’s
inherent authority. Moreover, as this appeal has not been docketed, and action by this
Court is not needed to preserve this Court’s jurisdiction or to prevent a contested
issue from becoming moot, Plaintiff-Appellee’s emergency motion to dismiss
Defendant-Appellant’s appeal is hereby DENIED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/05/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.